Citation Nr: 1802411	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  11-21 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for degenerative joint disease of the lumbar spine, to include as secondary to service-connected low back strain.

3.  Entitlement to service connection for right knee arthritis, to include as secondary to service-connected low back strain and right knee strain.

4.  Entitlement to a compensable initial rating for low back strain.

5.  Entitlement to an initial rating in excess of 10 percent for chronic right knee strain with lateral and medial meniscal tears.

6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to January 1974, and from April 1976 to January 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In a March 2010 rating decision, the RO granted entitlement to service connection for low back strain with an initial noncompensable evaluation.  In a June 2011 rating decision, the RO granted entitlement to service connection for chronic right knee strain with lateral and medial meniscal tears with an initial evaluation of 10 percent, denied service connection for degenerative joint disease of the lumbar spine, and denied service connection for right knee arthritis.  In a May 2013 rating decision, the RO denied entitlement to service connection for PTSD.

In November 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal was remanded in January 2016 for additional development, regrettably more development is necessary and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2016, the appeal was remanded so that the Veteran could be afforded new orthopedic and psychiatric VA examinations.

In the remand, the Board noted that prior November 2012 VA examination spine and knee examinations were inadequate.  The Board explained that the examiner failed to note the Veteran's consistent assertion that he had right knee and low back pain symptoms since service.  

Thereafter, the Veteran was afforded new VA examinations in April 2016, regrettably, however, the examiner still appears to rely upon on the fact that the Veteran did not seek regular treatment since service.  Further, in both examinations, the examiner failed to determine with an adequate rationale whether degenerative joint disease of the spine or right knee arthritis was due to his service-connected lumbar spine strain, as requested in the Board remand.  

Further, the Board noted in its January 2016 remand that the Veteran had been diagnosed with PTSD in June 2010 and that it was unclear whether the Veteran's PTSD resolved or was incorrectly diagnosed.  The Board thus requested that an examiner to determine whether the Veteran had any diagnosis of an acquired psychiatric disorder to include PTSD and or depression which had resolved or were incorrectly diagnosed.  The Veteran was afforded a new VA psychological examination in April 2016, however, while the VA examiner determined that the Veteran had a diagnosis of unspecified depressive disorder which was not related to service, the examiner made no comment as to whether the Veteran had any other psychiatric disorder which had resolved or was incorrectly diagnosed.

A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the examinations described above are inadequate, new examinations are necessary.

Further, regarding the Veteran's claims for increased ratings for his service-connected spine and knee disorders, the Board finds that remands are necessary to provide additional examinations in light of the Court's recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court held that 38 C.F.R. § 4.59 requires VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if appropriate, with range of motion measurements of an opposite undamaged joint..  Unfortunately, the examination report does not meet the specifications of Correia.  The examination reports contain range of motion testing for what is presumably active motion, but not in passive motion.  Therefore, additional examinations are necessary under 38 C.F.R. § 3.159 (c)(4) to ensure compliance with the decision in Correia and VA's duty to assist.

Finally, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the claims remaining on appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, the Board finds that remand is warranted until the above is completed.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to address the following:

(a)  Identify all low back and right knee disabilities present.  

(b)  Ascertain the current severity of his service-connected low back strain and chronic right knee strain with lateral and medical meniscal tears.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  

The VA examiner should indicate which symptoms are due to the Veteran's service-connected low back strain and right knee strain, and which are due to other low back and right knee disabilities.

The joints must be tested for pain on both active and passive range of motion with weight bearing and nonweight bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

The VA examiner should address the functional impairment caused solely by the service-connected disabilities.

(c) Provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's degenerative disc disease and/or osteoarthritis of the lumbar spine is related to service, to include his in-service Armored Personnel Carrier (APC) accident.

(d)  Provide an opinion as to whether it is at least as likely as not that the Veteran's degenerative disc disease and/or osteoarthritis of the lumbar spine was caused or aggravated by his service-connected low back strain.

(e)  Provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's right knee arthritis is related to service, to include the APC accident.

(f)  Provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's right knee arthritis is caused or aggravated by his service-connected right knee strain with lateral and medial meniscus tears and/or low back strain.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

2.  Schedule the Veteran for a VA examination to address the following:

(a)  Identify any acquired psychiatric disorders present, to include PTSD and depression.

(b)  If the Veteran has a diagnosis of PTSD, address whether it is at least as likely as not (at least a 50 percent probability) that the PTSD is related to a verified in-service stressor.

(c)  If the Veteran has an acquired psychiatric disorder other than PTSD, to include depression, address whether it is at least as likely as not (at least a 50 percent probability) that the disorder is related to service.

The VA examiner should address whether the Veteran has had any diagnosis of an acquired psychiatric disorder, to include PTSD and/or depression, that have resolved or were incorrectly diagnosed during the period on appeal.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  Thereafter, readjudicate the issues on appeal, to include the issue of TDIU.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


